Exhibit 10.1


LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is entered into as of the 22nd day of March,
2017 (the “Execution Date”) by and between MEADOWOOD PROPERTY HOLDINGS, LLC a
Georgia limited liability company (“Landlord”) and CRM OF MEADOWOOD, LLC, a
Georgia limited liability company (“Tenant”), for the improved real property
described on Exhibit “A-1” (the “Premises”), on which Premises is located that
certain 85 unit assisted living and memory care facility located at 509 Pineview
Avenue, Glencoe, Alabama 35905, including the “Landlord Personal Property”
associated therewith described on Exhibit “A-2” (the Landlord Personal Property
together with the Premises, being collectively the “Facility”). Certain
capitalized terms used in this Lease are defined on Exhibit “B”.


RECITALS


WHEREAS, Landlord desires to lease the Premises to Tenant, and Tenant desires to
lease the Premises from Landlord on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.Term. The initial term of this Lease shall commence on May 1, 2017 (the
“Commencement Date”) and end on August 31, 2030 (the “Initial Term”). A “Lease
Year” is the twelve (12) month period commencing on the Commencement Date and
each anniversary thereof during each year of the Term. The Initial Term may be
extended for one (1) separate renewal term of five (5) years (the “Renewal
Term”) if (a) at least one-hundred eighty (180) days prior to the end of the
Initial Term, Lessee delivers to Lessor a “Renewal Notice” indicating that
Lessee desires to exercise its right to extend this Lease for the Renewal Term;
(b) there is no then uncured Event of Default (i) as of the date Lessor receives
the Renewal Notice or (ii) on the last day of the Initial Term and (c) the
Related Lease Affiliate (as hereinafter defined) concurrently delivers an
appropriate Renewal Notice exercising the renewal option for the Related Lease
(as hereinafter defined) which has not been terminated in accordance with the
terms set forth therein. For purposes hereof, “Termination Date” shall mean the
last day of the Initial Term or Renewal Term (if any) or the earlier date on
which this Lease may be terminated as provided herein. For purposes hereof,
“Term” shall mean the Initial Term together with the Renewal Term if exercised
by Lessee. For purposes hereof, the term “Related Lease Affiliate” shall mean
C.R. of Coosa Valley, LLC and the term “Related Lease” shall mean that certain
Lease Agreement dated as of September 22, 2014 between Coosa Nursing ADK, LLC
and the Related Lease Affiliate, as amended, for that certain skilled nursing
facility located at 513 Pine View Avenue, Glencoe, Alabama 35905.
2.    Rent. During the Term, Tenant shall pay in advance to Landlord on or
before the 10th day of each month the following amounts as Rent (as defined
below):
2.1    Lease Year One. During the first Lease Year of the Term, Rent shall be
Thirty-seven Thousand Five Hundred and 00/100 Dollars ($37,500.00) per month.


1
HNZW/

--------------------------------------------------------------------------------




2.2    Subsequent Lease Years. Commencing with the second (2nd) Lease Year of
the Initial Term and continuing each Lease Year thereafter through the end of
the Initial Term, Rent due each Lease Year shall equal the amount of Rent
payable for the immediately preceding Lease Year as increased by two percent
(2%). Commencing with the first Lease Year of the Renewal Term (if any) and
during each subsequent Lease Year through the end of the Term, Rent shall
increase each Lease Year by two and one-half percent (2.5%) over Rent paid
during the immediately preceding Lease Year.


2.3    Absolute Net Lease. All Rent payments shall be absolutely net to
Landlord, free or any and all Taxes (as defined below in Section 5), Other
Charges (as defined below in Section 5), and operating or other expenses of any
kind whatsoever, all of which shall be paid by Tenant. Tenant shall at all times
during the Term remain obligated under this Lease without any right of set-off,
counterclaim, abatement, deduction, reduction or defense of any kind. Tenant’s
sole right to recover damages against Landlord under this Lease shall be to
prove such damages in a separate action.
2.4    Payment Terms. All Rent and other payments to Landlord hereunder shall be
paid by wire transfer in accordance with Landlord’s wire transfer instructions
provided by Landlord from time to time.
3.    Security Deposit. Tenant shall deposit with Landlord and maintain during
the Term the cash sum of Thirty-seven Thousand Five Hundred and 00/100 Dollars
($37,500.00) as a security deposit (the “Security Deposit”) which Landlord shall
hold as security for the full and faithful performance by Tenant of every term,
provision, obligation and covenant under this Lease and subject to the terms and
conditions of this Lease. The Security Deposit shall be paid to Landlord on the
Commencement Date. The Security Deposit may be deposited by Landlord into an
interest-bearing account, which interest shall accrue for the sole benefit of
Landlord and not Tenant. The Security Deposit shall not be considered an advance
payment of Rent (or of any other sum payable by Tenant under this Lease) or a
measure of Landlord’s damages in case of a default by Tenant. Landlord shall
have no obligation to maintain the Security Deposit separate and apart from
Landlord’s general and/or other funds. If Tenant defaults in respect of any of
the terms, provisions, covenants and conditions of this Lease (or if there is a
default under the Related Lease or any other agreement or instrument with which
this Lease is cross-defaulted), Landlord may, but shall not be required to, in
addition to and not in lieu of any other rights and remedies available to
Landlord, apply all or any part of the Security Deposit to the payment of any
sum in default, or any other sum that Landlord may expend or be required to
expend by reason of Tenant’s default, including but not limited to, any damages
or deficiency in reletting the Premises. Whenever, and as often as, Landlord has
applied any portion of the Security Deposit to cure Tenant’s default hereunder
or under any agreement with which this Lease is cross-defaulted, Tenant shall,
within ten (10) days after Notice from Landlord, deposit additional money with
Landlord sufficient to restore the Security Deposit to the full amount then
required to be deposited with Landlord, and Tenant’s failure to do so shall
constitute an Event of Default without any further Notice. If Landlord transfers
or assigns its interest under this Lease, Landlord shall assign the Security
Deposit to the new Landlord and thereafter Landlord shall have no further
liability for the return of the Security Deposit, and Tenant agrees to look
solely to the new Landlord for the return of the Security Deposit. Tenant agrees
that it will


2
HNZW/

--------------------------------------------------------------------------------




not assign or encumber or attempt to assign or encumber the Security Deposit and
that Landlord, its successors and assigns may return the Security Deposit to the
last Tenant in possession of the Premises at the last address for which Notice
has given by such Tenant and that Landlord thereafter shall be relieved of any
liability therefor, regardless of one or more assignments of this Lease or any
such actual or attempted assignment or encumbrances of the Security Deposit
 
4.    Late Charges. The late payment of Rent or other amounts due under this
Lease will cause Landlord to lose the use of such money and incur administrative
and other expenses not contemplated under this Lease. While the exact amount of
the foregoing is difficult to ascertain, the parties agree that as a reasonable
estimate of fair compensation to Landlord, if Rent or any other amount is not
paid within (a) five (5) days after the due date for such payment, then Tenant
shall thereafter pay to Landlord on demand a late charge equal to five percent
(5%) of such delinquent amounts, and (b) ten (10) days after the due date for
such payment, such unpaid amount shall accrue interest from such date at the
rate of ten percent (10%) per annum (the “Agreed Rate”).
5.    Taxes and Other Charges. At the commencement and at the expiration of the
Term, all Taxes and Other Charges shall be prorated. Landlord shall promptly
forward to Tenant copies of all bills and payment receipts for Taxes or Other
Charges received by it. Tenant shall pay and discharge (including the filing of
all required returns), prior to delinquency or imposition of any fine, penalty,
interest or other cost (“Penalty”), (a) “Taxes”, consisting of any real property
and other taxes and assessments levied or assessed with respect to the Premises
(excluding income taxes, franchise taxes, estate taxes, transfer taxes and/or
gross receipts taxes that may be imposed upon Landlord), and (b) “Other
Charges”, consisting of any utilities and other costs and expenses of the
Facility or any portion of the Premises and all other charges, obligations or
deposits assessed against any portion of the Premises during the Term. Tenant
shall pay the foregoing when due and before any Penalty, but may pay the
foregoing in permitted installments (whether or not interest accrues on the
unpaid balance). Within ten (10) days of its receipt of Landlord’s written
notice of payment, Tenant shall pay Landlord an amount equal to any Taxes or
Penalty that Landlord at any time is assessed or otherwise becomes responsible
and for which Tenant is liable under this Lease. However, nothing in this Lease
shall obligate Tenant to pay penalties incurred as a result of Landlord’s
failure to timely forward bills to Tenant.
5.1    Protests. Tenant has the right, but not the obligation, in good faith to
protest or contest (a “Protest”) in whole or in part (a) the amount or payment
of any Taxes or Other Charges, and (b) the existence, amount or validity of any
Lien (as defined in Section 8.1), by appropriate proceedings sufficient to (i)
prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens (so long as it provides Landlord with reasonable security to
assure the foregoing). Tenant shall diligently prosecute any such Protest at its
sole cost and expense and pay such Taxes, Other Charges or Lien. Landlord shall
cooperate in any Protest that involves an amount assessed against it.
5.2    Impound. If required by the Facility Mortgagee or upon Landlord’s written
notice to Tenant during the Term, Landlord may require Tenant to pay with each
Rent payment a deposit of one-twelfth (1/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises as and when they become


3
HNZW/

--------------------------------------------------------------------------------




due. The deposits shall not bear interest nor be held by Landlord in trust or as
an agent of Tenant, but rather shall be applied to the payment of the related
obligations. If at any time within thirty (30) days prior to the due date the
deposits shall be insufficient for the payment of the obligation in full, Tenant
shall within ten (10) days after demand deposit the deficiency with Landlord. If
deposits are in excess of the actual obligation, the required monthly deposits
for the ensuing Lease Year shall be reduced proportionately and any such excess
at the end of the final Lease Year shall be refunded to Tenant within thirty
calendar (30) days. Tenant shall forward to Landlord or its designee all Tax
bills, bond and assessment statements as soon as they are received. If Landlord
transfers this Lease, it shall transfer all such deposits to the transferee, and
Landlord shall thereafter have no liability of any kind with respect thereto.
5.3    Tax Treatment; Reporting. Landlord and Tenant each acknowledges that each
shall treat this transaction as a true Lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes.  For Federal
income tax purposes each shall report this Lease as a true Lease with Landlord
as the owner of the Premises and Tenant as the lessee of such Premises
including: (a) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Premises, (b) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code, and (c) Landlord
reporting the Rent payments as rental income. For the avoidance of doubt,
nothing in this Lease shall be deemed to constitute a guaranty, warranty or
representation by either Landlord or Tenant as to the actual treatment of this
transaction for state law purposes and for federal income tax purposes.
6.    Insurance. All insurance provided for in this Lease shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state where the Facility is located, (ii) name
Landlord as an additional insured and, for the property insurance policies, as
the owner, (iii) be on an “occurrence” basis, or if claims made, include a
provision whereby tail coverage costs are specified upon policy inception, (iv)
cover all of Tenant’s operations at the Facility, (v) provide that the policy
may not be canceled except upon not less than thirty (30) days’ prior written
notice to Landlord and (vi) be primary and provide that any insurance with
respect to any portion of the Premises maintained by Landlord is excess and
noncontributing with Tenant’s insurance. The property policy(ies) shall also
name the Landlord and Facility Mortgagee as loss payee. The parties hereby waive
as to each other all rights of subrogation which any insurance carrier, or
either of them, may have by reason of any provision in any policy issued to
them, provided such waiver does not thereby invalidate such policy. Original
policies or satisfactory insurer certificates evidencing the existence of the
insurance required by this Lease and showing the interest of Landlord and
Facility Mortgagee shall be provided to Landlord prior to the commencement of
the Term or, for a renewal policy, not less than ten (10) days prior to the
expiration date of the insurance policy being renewed. If Landlord is provided
with a certificate, it may demand that Tenant provide a complete copy of the
related policy within ten (10) days. Tenant may satisfy the insurance
requirements hereunder through coverage under so-called blanket policy(ies) of
insurance carried and maintained by Tenant regarding other operations or
facilities; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policies of insurance meeting all other requirements of this
Lease by reason of the use of such blanket policies of insurance. During the


4
HNZW/

--------------------------------------------------------------------------------




Term, Tenant shall maintain the following insurance and any claims thereunder
shall be adjudicated by and at the expense of it or its insurance carrier:
(a)    Property Insurance with respect to the Facility against loss or damage
from all causes under standard “all risk” property insurance coverage with an
agreed amount endorsement (such that the insurance carrier has accepted the
amount of coverage and has agreed that there will be no co-insurance penalty),
without exclusion for fire, lightning, windstorm, explosion, smoke damage,
vehicle damage, sprinkler leakage, flood, vandalism, earthquake, malicious
mischief and any other risks normally covered under an extended coverage
endorsement, in amounts that are not less than the actual replacement value of
the Facility and all Landlord and Tenant Personal Property associated therewith
(including the cost of compliance with changes in zoning and building codes and
other laws and regulations, demolition and debris removal and increased cost of
construction). Additionally, if the Facility contains steam boilers, steam
pipes, steam engines, steam turbines or other high pressure vessels, insurance
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), covering the major components of the central heating, air conditioning
and ventilating systems, boilers, other pressure vessels, high pressure piping
and machinery, elevators and escalators, if any, and other similar equipment
installed in the Facility, in an amount equal to one hundred percent (100%) of
the full replacement cost of the Facility, which policies shall insure against
physical damage to and loss of occupancy and use of the Facility arising out of
an accident or breakdown covered thereunder;


(b)    Business Interruption and Extra Expense Coverage with respect to the
Facility for loss of rental value for a period not less than twelve (12) months,
covering perils consistent with the requirements of Section 6(a), and including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and providing that any covered loss thereunder shall be payable to
the Landlord;


(c)    Commercial General Public Liability Coverage with respect to the Facility
(including products liability and broad form coverage) against claims for bodily
injury, death or property damage occurring on, in or about the Facility,
affording the parties protection of not less than $1m per occurrence/$3m per
location in the aggregate, naming Landlord as additional insured;
(d)    Professional Liability Coverage with respect to the Facility, providing
for claims specifically relating to patient care and services provided by the
Facility staff, its’ contractors and all related parties, to include coverage or
medical directors with regard to their administrative duties provided to the
facility, with limits of not less than $1,000,000.00 per
occurrence/$3,000,000.00 per location in the aggregate, naming Landlord as
additional insured. If such coverage is purchased on a claims made basis, Tenant
must show proof of the ability to purchase tail coverage to last through the
statute of limitations, upon the end of the Lease Term;






5
HNZW/

--------------------------------------------------------------------------------




(e)    Worker’s Compensation and Employers Liability Insurance with respect to
the Facility for losses sustained by Tenant’s employees in the course and scope
of their employment, as well as volunteers, and otherwise consistent with all
applicable state law and meeting all other legal requirements;


(f)    Business Interruption and Extra Expense Coverage with respect to the
Facility for loss of rental value for a period not less than one (1) year,
covering perils consistent with the requirements of Section 4(a), and including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and providing that any covered loss thereunder shall be payable to
the Landlord; and
(g)     Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Thousand Dollars ($100,000), and Landlord shall have
the right at any time to require a lower amount or set higher policy limits, to
the extent commercially available and reasonable and customary for similar
operations and properties to those of the Facility.
7.    Use, Regulatory Compliance and Preservation of Business.
7.1    Permitted Use; Qualified Care. Tenant shall continuously use and occupy
the Facility during the Term as an assisted living and memory care facility with
not less than 85 units and for ancillary services relating thereto, but for no
other purpose. Tenant shall provide care, treatment and services to all
residents of the Facility in a manner consistent with all applicable laws.
Notwithstanding any common law or statutory right, Tenant agrees not to
transfer, move or otherwise take action that reduces licensed bed complement of
the Facility and Tenant agrees not to take any of the licensed beds out of
service or move the beds to a different location.
7.2    Regulatory Compliance. Tenant, the Facility and the Premises shall comply
in all material respects with all licensing and other laws and all covenants,
conditions, restrictions and other use or maintenance requirements applicable to
the Facility and, to the extent applicable, all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing properly
completed cost and other required reports, timely paying all expenses shown
thereon, and ensuring that the Facility continues to be fully certified for
participation in Medicare and Medicaid (if applicable) throughout the Term and
when they are returned to Landlord, all without any suspension, revocation,
decertification or other material limitation of such certification. Further,
Tenant shall not commit any act or omission that would in any way violate any
certificate of occupancy affecting the Facility, result in closure of the
Facility or result in the sale or transfer of all or any portion of any related
certificate of need (if applicable), bed rights or other similar certificate or
license at any of the Facility. All inspection fees, costs and charges
associated with a change of such licensure or certification shall be borne
solely by Landlord.










6
HNZW/

--------------------------------------------------------------------------------




7.3    Preservation of Business. Tenant acknowledges that a fair return to
Landlord on and protection of its investment in the Premises depends, in part,
on Tenant’s dedication to the Business and the concentration of similar
businesses of Tenant and its Affiliates in the geographical area of each
Facility. Tenant further acknowledges that the diversion of residents or patient
care activities (except as is necessary to provide residents or patients with an
alternative level of care) from any Facility to other facilities owned or
operated by Tenant or its Affiliates at any time during the Term will have a
material adverse effect on the value and utility of such Facility. Therefore,
Tenant agrees that during the Term and for a period of two (2) years thereafter,
neither Tenant nor any of its Affiliates shall, without the prior written
consent of Landlord: (i) operate, own, participate in or otherwise receive
revenues from any other business providing services similar to those of the
business of the Facility within a ten (10)-mile geographical radius of the
Facility, (ii) except as is necessary to provide residents or patients with an
alternative level of care, recommend or solicit the removal or transfer of any
resident or patient from any Facility to any other nursing, health care, senior
housing or retirement housing facility or divert actual or potential residents,
patients or care activities of the business conducted at the Facility to any
other facilities owned or operated by Tenant or its Affiliates or from which
they receive any type of referral fees or other compensation for transfers, or
(iii) employ for other businesses any management or supervisory personnel
working on or in connection with any portion of the business or the Facility;
provided, however, that if Tenant or an Affiliate Leases additional facilities
from Landlord or Landlord’s Affiliates, the parties agree that Tenant may move
employees among those Affiliated Facilities.


8.    Acceptance, Maintenance, Upgrade, Alteration and Environmental.
8.1    Acceptance “AS IS”; No Liens.
(a)    Tenant acknowledges that it is presently engaged in operations similar to
those to be conducted at the Facility and has expertise in such industry and, in
deciding to enter into this Lease, has not relied on any representations or
warranties, express or implied, of any kind from Landlord. Tenant has
investigated the Premises, has selected the Premises to its own specifications,
has concluded that no improvements or modifications to them are required in
order to operate the Facility, and accepts the Facility and the Premises on an
“AS IS” basis and assumes all responsibility and cost for the correction of any
observed or unobserved deficiencies or violations. Notwithstanding its right to
Protest set forth in Section 5.1, Tenant shall not cause or permit any lien,
levy or attachment to be placed or assessed against any portion of the Premises
or the operation thereof (a “Lien”) for any reason, provided that nothing in
this Lease shall require Tenant to keep the Premises free of liens that may be
filed as a result of Landlord’s action or omissions.
8.2    Tenant’s Maintenance Obligations. Tenant shall (a) keep and maintain the
Premises and the Facility in good appearance, repair and condition and maintain
proper housekeeping, (b) promptly make all repairs (interior and exterior,
structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen) necessary to keep the Facility in good and working order and
condition and in substantial compliance with all applicable requirements and
laws relating to the business conducted thereon, including if applicable,
certification for participation in Medicare and Medicaid, and (c) keep and
maintain all Landlord and Tenant Personal Property


7
HNZW/

--------------------------------------------------------------------------------




in good condition, ordinary wear and tear excepted, and repair and replace such
property consistent with prudent industry practice as required under this Lease.
8.3    Alterations by Tenant. Tenant may alter, improve, exchange, replace,
modify or expand (collectively, “Alterations”) the Facility, equipment or
appliances on the Premises from time to time as it may determine is desirable
for the continuing and proper use and maintenance of the Premises; provided,
that any Alterations in excess of One Hundred Thousand Dollars ($100,000) with
respect to the Facility in any rolling twelve (12) month period shall require
Landlord’s prior written consent, which shall not be unreasonably withheld,
delayed, or conditioned. All Alterations shall immediately become a part of the
Premises and the property of Landlord subject to this Lease, and the cost of all
Alterations or other purchases, whether undertaken as an on-going licensing,
Medicare, Medicaid or other regulatory requirement, or otherwise, shall be borne
solely by Tenant. All Alterations shall be constructed in a good and workmanlike
manner in compliance with all applicable laws and the insurance required under
this Lease.
8.4    Hazardous Materials. Tenant’s use of the Premises shall comply with all
Hazardous Materials Laws. If any Environmental Activities occur or are suspected
to have occurred in violation of any Hazardous Materials Laws by Tenant during
the Term or if Tenant has received notice of any Hazardous Materials Claim
against any portion of the Premises as a result of Tenant’s acts or omissions
during the Term, Tenant shall promptly obtain all permits and approvals
necessary to remedy any such actual or suspected problem through the removal of
Hazardous Materials or otherwise, and upon Landlord’s approval of the
remediation plan, remedy any such problem to the satisfaction of Landlord and
all applicable governmental authorities, in accordance with all Hazardous
Materials Laws and good business practices. During the Term, Tenant shall
promptly advise Landlord in writing of (a) any Environmental Activities in
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or any portion of the Premises; (c) any remedial action taken by
Tenant in response to any Hazardous Materials Claims or any Hazardous Materials
on, under or about any portion of the Premises in violation of any Hazardous
Materials Laws; (d) Tenant’s discovery of any occurrence or condition on or in
the vicinity of any portion of the Premises that materially increase the risk
that any portion of the Premises will be exposed to Hazardous Materials; and (e)
all communications to or from Tenant, any governmental authority or any other
Person relating to Hazardous Materials Laws or Hazardous Materials Claims with
respect to any portion of the Premises, including copies thereof. Landlord shall
have the right, at Tenant’s sole cost and expense (including, without
limitation, Landlord’s reasonable attorneys’ fees and costs) and with counsel
chosen by Landlord, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims. Landlord represents and warrants to Tenant that to Landlord’s
knowledge, there are not pending claims or causes of action arising out or
relating to the Facility or the Premises as of the commencement of the Term.
9.    Tenant Property. Tenant shall obtain and install all items of furniture,
fixtures, supplies and equipment not included as Landlord Personal Property as
shall be necessary or reasonably appropriate to operate the Facility in
compliance with this Lease (“Tenant Personal Property”, which collectively with
the “Tenant Intangible Property” shall be referred to herein as “Tenant
Property”.) As used herein, “Tenant Intangible Property” means all the following
at


8
HNZW/

--------------------------------------------------------------------------------




any time owned by Tenant in connection with its use of any portion of the
Premises: Medicare, Medicaid and other accounts and proceeds thereof; rents,
profits, income or revenue derived from such operation or use; all documents,
chattel paper, instruments, contract rights (including contracts with residents,
employees and third-party payors), deposit accounts, general intangibles and
chooses in action; refunds of any Taxes or Other Charges for periods of time
during the Term; and licenses and permits necessary or desirable for Tenant’s
use of any portion of the Premises, including licensed Medicaid beds (if
applicable). Except as may be allowed under common law, Landlord shall have no
lien or security interest in or to the Tenant Intangible Property, and any such
common law lien or security interest of Landlord shall be subordinate to the
lien and security interest of any third party lender providing to Tenant a
working capital line of credit, whether such working capital line of credit
exists as of the Commencement Date or future working capital lines of credit,
and no further instrument of subordination shall be required.
10.    Financial, Management and Regulatory Reports. Tenant shall provide
Landlord with the reports listed in Exhibit “C” at the time described therein,
and such other information about it or the operations of the Facility as
Landlord may reasonably request from time to time, including such information
requested in connection with any financing of the Premises sought by Landlord.
All financial information provided by Tenant shall be prepared in accordance
with generally accepted accounting principles consistently applied and shall be
submitted electronically in the form of unrestricted, unlocked “.xls”
spreadsheets created using Microsoft Excel (2003 or newer editions). If Tenant
or any Affiliate becomes subject to any reporting requirements of the Securities
and Exchange Commission (“SEC”) during the Term, it shall concurrently deliver
to Landlord such reports as are delivered pursuant to applicable securities
laws. Similarly, should Landlord or its parent, AdCare Health Systems, Inc., be
subject to any particular reporting requirements of the SEC during the Term for
which it needs reports, documentation or other information from Tenant, Tenant
agrees to deliver such reports, documentation and information within ten (10)
days after Landlord’s request for the same.


11.    Representations and Warranties. Each party represents and warrants to the
other that: (a) this Lease and all other documents executed or to be executed by
it in connection herewith have been duly authorized and shall be binding upon
it; (b) it is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform this Lease within the state where the Premises is located; and (c)
neither this Lease nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.
12.    Events of Default. So long as there is no Event of Default, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant or pursuant to
Sections 16 or 17. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Tenant, and there shall be no cure period
therefor except as otherwise expressly provided:
(a)    Tenant’s failure to pay within ten (10) business days of when due any
Rent, Taxes, Other Charges or other required payments;


9
HNZW/

--------------------------------------------------------------------------------






(b)    (i) The revocation, suspension or material limitation of any license
required for the operation of the Facility or the certification of the Facility
for provider status under Medicare or Medicaid, if applicable; (ii) the closure
of the Facility; (iii) the sale or transfer of all or any portion of any
certificate of need, bed rights or other similar certificate or license relating
to the Facility; (iv) the use of any portion of the Facility other than for an
assisted living facility and for ancillary services relating thereto; or (v) any
act or omission of Tenant that in the judgment of Landlord will more likely than
not result in any of the foregoing;
(c)    Any other material suspension, termination or restriction placed upon
Tenant, the Facility or the ability to admit residents or patients (e.g., an
admissions ban or non-payment for new admissions by Medicare or Medicaid
resulting from an inspection survey, if applicable);
(d)    To the extent legally permissible, a material default by Tenant or any
Affiliate under the Related Lease or any other lease, agreement or obligation
between Tenant or its Affiliate on one hand and Landlord or its Affiliate on the
other hand which is not cured within any applicable cure period specified
therein;
(e)    Any misrepresentation by Tenant under this Lease or material misstatement
or omission of fact in any written report, notice or communication from Tenant
to Landlord;
(f)    The failure to perform or comply with the provisions of Sections 6 or 15;
(g)    (i) Tenant shall generally not pay its debts as they become due, or shall
admit in writing its inability to pay its debts generally, or shall make an
assignment of all or substantially all of its property for the benefit of
creditors; or (ii) a receiver, trustee or liquidator shall be appointed for
either or them or any of their property, if within three (3) business days of
such appointment Tenant does not inform Landlord in writing that they intend to
cause such appointment to be discharged or such discharge is not diligently
prosecuted to completion within sixty (60) days after the date of such
appointment; (iii) the filing by Tenant of a voluntary petition under any
federal bankruptcy or state law to be adjudicated as bankrupt or for any
arrangement or other debtor’s relief; or (iv) the involuntary filing of such a
petition against Tenant by any other party, unless Tenant within three (3)
business days of such filing informs Landlord in writing of its intent to cause
such petition to be dismissed, such dismissal is diligently prosecuted and such
petition is dismissed within one hundred twenty (120) days after filing; or
(h)    The failure to perform or comply with any provision of this Lease not
requiring the payment of money unless (i) within three (3) business days of
Tenant’s receipt of a notice of default from Landlord, Tenant gives Landlord
notice of its intent to cure such default; and (ii) Tenant cures it either (x)
within thirty (30) days after such notice from Landlord or (y) if such default
cannot with due diligence be so cured because of the nature of the default or
delays beyond the control of Tenant and cure after such period will not have a
materially adverse effect upon the Facility, then such default shall not
constitute an Event of Default if Tenant uses its best


10
HNZW/

--------------------------------------------------------------------------------




efforts to cure such default by promptly commencing and diligently pursuing such
cure to the completion thereof and cures it within ninety (90) days after such
notice from Landlord.
13.    Remedies. Upon the occurrence of an Event of Default, Landlord may
exercise all rights and remedies under this Lease and the laws of the state
where the Premises is located that are available to a Landlord of real and
personal property in the event of a default by its Tenant, and as to the Tenant
Property, all remedies granted under the laws of such state(s) to a secured
party under its Uniform Commercial Code. Landlord shall have no duty to mitigate
damages unless required by applicable law and shall not be responsible or liable
for any failure to relet the Premises or to collect any rent due upon any such
reletting. Tenant shall pay Landlord, promptly upon demand, all expenses
incurred by it in obtaining possession and reletting any of the Premises,
including fees, commissions and costs of attorneys, architects, agents and
brokers.
13.1    General. Without limiting the foregoing, Landlord shall have the right
(but not the obligation) to do any of the following upon an Event of Default:
(a) sue for the specific performance of any covenant of Tenant as to which it is
in breach; (b) enter upon any portion of the Premises, terminate this Lease,
dispossess Tenant from the Premises through appropriate legal procedures and/or
collect money damages by reason of Tenant’s breach, including the acceleration
of all Rent which would have accrued after such termination and all obligations
and liabilities of Tenant under this Lease which survive the termination of the
Term; (c) elect to leave this Lease in place and sue for Rent and other money
damages as the same come due; and (d) (before or after repossession of the
Premises pursuant to clause (b) above and whether or not this Lease has been
terminated) relet any portion of the Premises to such Tenant(s), for such
term(s) (which may be greater or less than the remaining balance of the Term),
rent, conditions (which may include concessions or free rent) and uses as it may
determine in its sole discretion and collect and receive any rents payable by
reason of such reletting.
13.2    Remedies Cumulative; No Waiver. No right or remedy herein conferred upon
or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. Any notice or cure period provided herein shall run concurrently
with any provided by applicable law. No failure of Landlord to insist at any
time upon the strict performance of any provision of this Lease or to exercise
any option, right, power or remedy contained herein shall be construed as a
waiver, modification or relinquishment thereof as to any similar or different
breach (future or otherwise) by Tenant. Landlord’s receipt of and Tenant’s
payment of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Lease shall be effective unless
expressed in a writing signed by it.
13.3    Performance of Tenant’s Obligations. If Tenant at any time shall fail to
make any payment or perform any act on its part required to be made or performed
under this Lease, then Landlord may, without waiving or releasing Tenant from
any obligations or default hereunder, make such payment or perform such act for
the account and at the expense of Tenant after delivering Tenant thirty (30)
days’ notice with an opportunity to cure, and enter upon any portion of the
Premises for the purpose of taking all such action as may be reasonably
necessary. No such entry shall be


11
HNZW/

--------------------------------------------------------------------------------




deemed an eviction of Tenant. All sums so paid by Landlord and all necessary and
reasonable incidental costs and expenses (including reasonable attorneys’ fees
and expenses) incurred in connection with the performance of any such act by it,
together with interest at the Agreed Rate (as defined in Section 3 hereof) from
the date of the making of such payment or the incurring of such costs and
expenses, shall be payable by Tenant to Landlord upon Landlord’s written demand
therefor.
14.    Provisions on Termination.
14.1    Surrender of Possession. On the expiration of the Term or earlier
termination or cancellation of this Lease (the “Termination Date”), Tenant shall
deliver to Landlord or its designee possession of (a) the Facility and
associated Landlord Personal Property in a neat and clean condition and in as
good a condition as existed at the date of Tenant’s possession and occupancy
pursuant to this Lease, ordinary wear and tear excepted, (b) a fully
operational, licensed and certified (if applicable) business at the Facility
including, at Tenant’s sole cost, any Alterations necessitated by, or imposed in
connection with, a change of ownership inspection survey for the transfer of
operation of any portion of the Premises to Landlord or its designee, and (c)
all patient charts and resident records along with appropriate resident consents
if necessary and copies of all of its books and records relating to the Facility
and the Premises. Accordingly, Tenant shall not at any time during or after the
Term seek to transfer, surrender, allow to lapse, or grant any security interest
or any other interest in and to the licenses, permits or certifications relating
to the Facility or the Premises, nor shall Tenant commit or omit any act that
would jeopardize the Facility or any licensure or certification of the Facility.
Tenant shall cooperate fully with Landlord or its designee in transferring or
obtaining all necessary licenses and certifications for Landlord or its
designee, and Tenant shall comply with all requests for an orderly transfer of
the Facility licenses, and Medicare and Medicaid certifications and possession
at the time of its surrender of the Premises to Landlord or its designee to
operate the Facility. Subject to all applicable laws, Tenant hereby assigns,
effective upon the Termination Date, all rights to operate the Facility to
Landlord or its designee, including all required licenses and permits and all
rights to apply for or otherwise obtain them, and all other nonproprietary
Tenant Intangible Property relating to any portion of the Premises.
14.2    Removal of Tenant Personal Property. Provided that no Event of Default
then exists, in connection with the surrender of the Premises, Tenant may upon
at least five (5) business days’ prior notice to Landlord remove from the
Premises in a workmanlike manner all Tenant Personal Property, leaving the
Premises in good and presentable condition and appearance, including repair of
any damage caused by such removal; provided that Landlord shall have the right
and option to purchase the Tenant Personal Property for its then net book value
during such five (5) business day notice period, in which case Tenant shall so
convey the Tenant Personal Property to Landlord by executing a bill of sale in a
form reasonably required by Landlord. If there is any Event of Default then
existing, Tenant may not remove any Tenant Personal Property from the Premises
and instead will, on demand from Landlord, convey it to Landlord for no
additional consideration by executing a bill of sale in a form reasonably
required by Landlord. Title to any Tenant Personal Property which is not removed
by Tenant as permitted above upon the expiration of the Term shall, at
Landlord’s election, vest in Landlord; provided, however, that Landlord may
remove and store or dispose any or all of such Tenant Personal Property which is
not so removed by Tenant without obligation or accounting to Tenant.


12
HNZW/

--------------------------------------------------------------------------------




14.3    Management of Premises. Commencing on the Termination Date, Landlord or
its designee, upon written notice to Tenant, may elect to assume the
responsibilities and obligations for the management and operation of the
Facility and Tenant agrees to cooperate fully to accomplish the transfer of such
management and operation without interrupting the operation of the Facility.
Tenant agrees that Landlord or its designee may operate the Facility under
Tenant’s licenses and certifications for a period of not more than six (6)
months pending the issuance of new licenses and certifications to Landlord or
its designee. Tenant shall not commit any act or be remiss in the undertaking of
any act that would jeopardize any licensure or certification of the Facility,
and Tenant shall comply with all requests for an orderly transfer of any and all
Facility and other licenses, Medicare and Medicaid certifications and possession
of the Premises at the time of any such surrender.
14.4    Holding Over. If Tenant shall remain in possession of the Premises after
the Termination Date (through no fault of Landlord), such possession shall be a
month-to-month tenancy during which time Tenant shall pay as rental on the first
(1st) business day of each month one hundred twenty-five percent (125%) of the
monthly Rent payable with respect to the last Lease Year, all additional charges
accruing during the month and all other sums, if any, payable by Tenant pursuant
to this Lease. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the Termination Date,
nor shall anything contained herein be deemed to limit Landlord’s remedies.
14.5    Survival. All representations, warranties, covenants and other
obligations of Tenant under this Lease shall survive the Termination Date.
15.    Certain Landlord Rights.
15.1    Entry and Examination of Records. Landlord and its representatives may
enter any portion of the Premises at any reasonable time after at least
forty-eight (48) hours’ notice to Tenant to inspect the Premises for compliance,
to exhibit the Premises for sale, Lease or mortgaging, or for any other reason;
provided that no such notice shall be required in the event of an emergency,
upon an Event of Default or to post notices of non-responsibility under any
mechanics’ or materialmans’ lien law. No such entry shall unreasonably interfere
with residents, patients, patient care or the Tenant’s operations of the
Facility. During normal business hours, Tenant will permit Landlord and its
representatives, inspectors and consultants to examine all contracts, books and
financial and other records (wherever kept) relating to Tenant’s operations of
the Facility.
15.2    Grant Liens. This Lease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises or the Building and to any and all other
deeds to secure debt or mortgage instruments hereafter encumbering the Premises
or the Building. Tenant shall at any time hereafter, on demand of Landlord or
the holder of any such deed to secure debt or mortgage instrument, execute any
instruments which may reasonably be required by such party for the purpose of
evidencing the subordination of this Lease to the lien or security of such
party. Tenant shall, upon demand, at any time or times, execute, acknowledge,
and deliver to Landlord or the holder of any such instruments or deeds to secure
debt, without expense, any and all documents that may be necessary to make this
Lease superior to the


13
HNZW/

--------------------------------------------------------------------------------




lien of any of the same. If the holder of any of said instruments or deeds to
secure debt shall hereafter succeed to the rights of Landlord under this Lease,
Tenant shall, at the option of such holder or a purchaser at any foreclosure or
sale under power, attorn to and recognize such successor as Tenant’s Landlord
under this Lease. Tenant shall promptly execute, acknowledge, and deliver any
instrument that may be necessary to evidence such attornment. Landlord will use
commercially reasonably efforts to obtain from any lender holding a lien on the
Premises, a subordination, non-disturbance and attornment agreement for the
benefit of Tenant.
15.3    Estoppel Certificates. Landlord and Tenant shall, at any time upon not
less than five (5) business days’ prior written request by the other party, have
an authorized representative execute, acknowledge and deliver to Landlord or
Tenant, as the case may be, or their designee a written statement certifying (a)
that this Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid, (c)
that no default by either party exists or specifying any such default, and (d)
as to such other matters as Landlord or Tenant, as the case may be, may
reasonably request.
15.4    Conveyance Release. If Landlord or any successor owner shall sell or
transfer any portion of the Premises in accordance with this Lease, they shall
thereafter be released from all future liabilities and obligations hereunder
arising or accruing from and after the date of such conveyance or other
transfer, which instead shall thereupon be binding upon the new owner.
16.    Assignment and Subletting.
16.1    Except as otherwise expressly permitted in this Lease, without
Landlord’s prior written consent, not to be unreasonably withheld or delayed,
Tenant shall not assign this Lease, or Lease all or any part of the Premises, or
permit the use of the Premises by any party other than Tenant. This prohibition
includes an assignment or subletting to or by a receiver or trustee in any
federal or state bankruptcy, insolvency, or other proceeding. For purposes of
this Section, a sale or transfer of all or a controlling ownership interest in
Tenant or a merger or other combination by Tenant or a sale of all or
substantially all of Tenant’s assets in lieu thereof shall be deemed an
assignment or other transfer of this Lease. Notwithstanding any provision
hereof, Tenant may assign this Lease to an entity in which Michael E. Winget,
Sr. owns a majority equity interest.
17.    Damage by Fire or Other Casualty.
17.1    Damage by Fire or Other Casualty. Tenant shall promptly notify Landlord
of any damage or destruction of any portion of the Premises and diligently
repair or reconstruct such portion of the Premises to a like or better condition
than existed prior to such damage or destruction. Any net insurance proceeds
payable with respect to the casualty shall be paid directly to Landlord and, if
an Event of Default has not occurred hereunder, may be used for the repair or
reconstruction of the applicable portion of the Premises pursuant to Landlord's
reasonable disbursement requirements and subject to the provisions of the
Facility Mortgage Documents and the release of insurance proceeds by the
Facility Mortgagee, if any. If such proceeds are insufficient, Tenant shall
provide the required additional funds; if they are more than sufficient, the
surplus shall belong and be paid to Tenant. Tenant shall not have any right
under this Lease, and hereby waives


14
HNZW/

--------------------------------------------------------------------------------




all rights under applicable law, to abate, reduce or offset rent by reason of
any damage or destruction of any portion of the Premises by reason of an insured
or uninsured casualty.
18.    Condemnation. Except as provided to the contrary in this Section 18, this
Lease shall not terminate and shall remain in full force and effect in the event
of a taking or condemnation of the Premises, or any portion thereof, and Tenant
hereby waives all rights under applicable law to abate, reduce or offset rent by
reason of such taking. If during the Term all or substantially all (a “Complete
Taking”) or a smaller portion (a “Partial Taking”) of the Premises is taken or
condemned by any competent public or quasi-public authority, then (a) in the
case of a Complete Taking, Tenant may at its election made within thirty (30)
days of the effective date of such Taking, terminate this Lease and the current
Rent shall be equitably abated as of the effective date of such termination, or
(b) in the case of a Partial Taking, the Rent shall be abated to the same extent
as the resulting diminution in Fair Market Value of the applicable portion of
the Premises. The resulting diminution in Fair Market Value on the effective
date of a Partial Taking shall be as established pursuant to Exhibit “D”.
Landlord alone shall be entitled to receive and retain any award for a taking or
condemnation other than a temporary taking; provided, however, Tenant shall be
entitled to submit its own claim in the event of any such taking or condemnation
with respect to the value of Tenant’s Leasehold interest in any portion of the
Premises and/or the relocation costs incurred by Tenant as a result thereof. In
the event of a temporary taking of less than all or substantially all of the
Premises, Tenant shall be entitled to receive and retain any and all awards for
the temporary taking and the Rent due under this Lease shall be not be abated
during the period of such temporary taking.
19.    Indemnification. Tenant agrees to protect, indemnify, defend and save
harmless Landlord, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage (including consequential or punitive damages) of any kind or nature,
including reasonable attorneys’ fees, from any suits, claims or demands, on
account of any matter or thing, action or failure to act arising out of or in
connection with this Lease, the Premises or the operations of Tenant on any
portion of the Premises, including, without limitation, (a) the breach by Tenant
or any of its representations, warranties, covenants or other obligations
hereunder, (b) any Protest, (c) all known and unknown Environmental Activities
on any portion of the Premises, Hazardous Materials Claims or violations by
Tenant of a Hazardous Materials Law with respect to any portion of the Premises,
and (d) upon or following the Termination Date, the correction of all
deficiencies of a physical matter identified by, and any liability assessed or
asserted by, any governmental agency or Medicare or Medicaid providers as a
result of or arising out of or in connection with this Lease or the related
change in ownership inspection and audit (including any overpayment to any
Medicare, Medicaid or other third party payor). Upon receiving knowledge of any
suit, claim or demand asserted by a third party that Landlord believes is
covered by this indemnity, it shall give Tenant notice of this matter. If
Landlord does not elect to defend the matter with its own counsel at Tenant’s
expense, Tenant shall then defend Landlord at Tenant’s expense (including
Landlord’s reasonable attorneys’ fees and costs) with legal counsel satisfactory
to Landlord.




15
HNZW/

--------------------------------------------------------------------------------




20.    Disputes. If any party brings any action to interpret or enforce this
Lease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY.
21.    Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Lease shall be in writing and
sent by personal delivery, U. S. certified or registered mail (return receipt
requested, postage prepaid) or FedEx or similar generally recognized overnight
carrier regularly providing proof of delivery, addressed as follows:
 
If to Tenant:
 
If to Landlord:
 
 
 
 
 
CRM of Meadowood, LLC
 
Meadowood Property Holdings, LLC
 
Michael E. Winget, Sr.
 
454 Satellite Boulevard, Suite 100
 
P.O. Box 69
 
Suwanee, Georgia 30024
 
Bolingbroke, Georgia 31004
 
Attention: CEO
 
 
 
 
 
With a copy to:
 
 
 
 
 
 
 
David A. Pope, Esq.
 
 
 
Spivey, Pope, Green & Greer, LLC
 
 
 
438 Cotton Ave.
 
 
 
Macon, Georgia 31202
 
 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.


22.    Compliance with Facility Mortgage Documents
(a)    Tenant acknowledges that any facility mortgage documents executed by
Landlord or any Affiliate of Landlord may impose certain obligations on the
“borrower” or other counterparty thereunder to comply with or cause the operator
and/or lessee of the Facility to comply


16
HNZW/

--------------------------------------------------------------------------------




with all representations, covenants and warranties contained therein relating to
the Facility and the operator and/or lessee of the Facility, including,
covenants relating to (i) the maintenance and repair of the Facility;
(ii) maintenance and submission of financial records and accounts of the
operation of the Facility and related financial and other information regarding
the operator and/or lessee of the Facility and the Facility itself; (iii) the
procurement of insurance policies with respect to the Facility; (iv) minimum
occupancy, fixed coverage ratio or other Facility-related financial and/or
performance requirements, and (v) without limiting the foregoing, compliance
with all applicable legal requirements relating to the Facility and the
operation of the business thereof. For so long as any Facility Mortgages
encumber the Premises or any portion thereof or interest therein, Tenant
covenants and agrees, at its sole cost and expense and for the express benefit
of Landlord, to operate the Facility in strict compliance with the terms and
conditions of the Facility Mortgage Documents (other than payment of any
indebtedness evidenced or secured thereby) and to timely perform all of the
obligations of Landlord relating thereto, or to the extent that any of such
duties and obligations may not properly be performed by Tenant, Tenant shall
cooperate with and assist Landlord in the performance thereof (other than
payment of any indebtedness evidenced or secured thereby); provided, however,
this Section 22(a) shall not (i) increase Tenant’s monetary obligations under
this Lease, (ii) increase Tenant’s non-monetary obligations under this Lease or
(iii) diminish Tenant’s rights under this Lease. If any new Facility Mortgage
Documents to be executed by Landlord or any Affiliate of Landlord would impose
on Tenant any obligations under this Section 22(a) (provided that all such
obligations shall comply with the restrictions set forth in the immediately
preceding sentence), Landlord shall provide copies of the same to Tenant for
informational purposes (but not for Tenant’s approval) prior to the execution
and delivery thereof by Landlord or any Affiliate of Landlord.
(b)    During the Term, Tenant acknowledges and agrees that, except as expressly
provided elsewhere in this Lease, it shall undertake at its own cost and expense
the performance of any and all repairs, replacements, capital improvements,
maintenance items and all other requirements relating to the condition of the
Facility that are required by Facility Mortgage Documents, and Tenant shall be
solely responsible and hereby covenants to fund and maintain any and all
impound, escrow or other reserve or similar accounts required under any Facility
Mortgage Documents as security for or otherwise relating to any operating
expenses of the Facility, including any capital repair or replacement reserves
and/or impounds or escrow accounts for Taxes or insurance premiums (each a
“Facility Mortgage Reserve Account”); provided, however, this Section 22(b)
shall not (i) increase Tenant’s monetary obligations under this Lease, (ii)
increase Tenant’s non-monetary obligations under this Lease, or (iii) diminish
Tenant’s rights under this Lease. During the Term of this Lease and provided
that no Event of Default shall have occurred and be continuing hereunder, Tenant
shall, subject to the terms and conditions of such Facility Mortgage Reserve
Account and the requirements of the Facility Mortgagee(s) thereunder, have
access to and the right to apply or use (including for reimbursement) to the
same extent of Landlord all monies held in each such Facility Mortgage Reserve
Account for the purposes and subject to the limitations for which such Facility
Mortgage Reserve Account is maintained, and Landlord agrees to reasonably
cooperate with Tenant in connection therewith.
23.    Cooperation. Tenant agrees that should Landlord and Landlord’s Affiliates
desire to consolidate all of their Leases with Tenant and Tenant’s Affiliates
into one master Lease, Tenant shall cooperate with Landlord and Landlord’s
Affiliates in so documenting such consolidation.


17
HNZW/

--------------------------------------------------------------------------------




24.    Miscellaneous. This Lease has been freely and fairly negotiated, and all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Lease
should be deemed or construed to constitute an extension of credit by Landlord
to Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Lease
shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words “including”, “include” or “includes” are used in this Lease, they
shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words day or days are used in
this Lease, they shall mean “calendar day” or “calendar days” unless expressly
provided to the contrary. The titles and headings in this Lease are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Unless otherwise expressly provided, references
to any “Section” mean a section of this Lease (including all subsections), to
any “Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” include any successor program. If more than one Person
is Tenant hereunder, their liability and obligations hereunder shall be joint
and several. Promptly upon the request of either party and at its expense, the
parties shall prepare, enter into and record a suitable short form memorandum of
this Lease. This Lease (a) contains the entire agreement of the parties as to
the subject matter hereof and supersedes all prior or contemporaneous verbal or
written agreements or understandings, (b) may be executed in several
counterparts, (including electronically mailed copies in portable document
format (PDF)), each of which shall be deemed an original, but all of which shall
constitute one and the same document, (c) may only be amended by a writing
executed by the parties, (d) shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties, (e) shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Georgia, and (f) incorporates by this reference any Exhibits and Schedules
attached hereto.


[Signatures on Following Page]
























18
HNZW/

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.


 
LANDLORD:
 
 
 
 
 
MEADOWOOD PROPERTY HOLDINGS, LLC
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ Allan J. Rimland
 
Name:
Allan J. Rimland
 
Title:
Manager
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
CRM OF MEADOWOOD, LLC,
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ Michael E. Winget
 
 
Michael E. Winget, Sr., General Manager



 


19
HNZW/

--------------------------------------------------------------------------------






EXHIBIT “A-1”


[LEGAL DESCRIPTION]






meadowoodleaseagreeme_image1.jpg [meadowoodleaseagreeme_image1.jpg]


20
HNZW/

--------------------------------------------------------------------------------




EXHIBIT A-2
LANDLORD PERSONAL PROPERTY


“Landlord Personal Property” means: (i) all personal property used in the
operation or management of the Facility, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Tenant or required by the state in which the
Facility is located or any other governmental entity to operate the Facility,
and (ii) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Facilities;
provided, however, that Landlord Personal Property shall not include: (a) any
vehicles or computer software used in connection with the operation of the
Facilities, or (b) any equipment Leased by Tenant from third parties, which
equipment is not a replacement of what would otherwise be Landlord Personal
Property.








21
HNZW/

--------------------------------------------------------------------------------




EXHIBIT “B”
CERTAIN DEFINITIONS
For purposes of this Lease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Landlord or any Affiliate of Landlord or any ground, building
or similar Lease or other title retention agreement to which the Premises or any
portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Lease, note, collateral assignment instruments, guarantees, indemnity
agreements and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, Lease or other financing vehicle
pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Landlord or Tenant relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.


22
HNZW/

--------------------------------------------------------------------------------




 
EXHIBIT “C”
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
REPORT
DUE DATE
Monthly financial reports concerning the Business at the Facility  
(via e-mail to ___________)
Thirty (30) days after the end of each calendar month
Quarterly consolidated or combined financial statements  
of Tenant
(via e-mail to __________)
Thirty (30) days after the end of each of the first three quarters of the fiscal
year of Tenant
Annual consolidated or combined financial statements  
of Tenant audited by a reputable certified public accounting firm (via e-mail to
__________)
Ninety (90) days after the fiscal year end of Tenant
Regulatory reports with respect to the Facility, as follows:
(1) all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Tenant as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys.


Five (5) business days after receipt
Reports of regulatory violations,
by written notice of the following:
(1) any violation of any federal, state or local licensing or reimbursement
certification statute or regulation;
(2) any suspension, termination or restriction placed upon Tenant or any portion
of the Premises, the operation of any portion of the Business or the ability to
admit residents; or
(3) any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority.
Two(2) business days after  receipt
Cost Reports
Fifteen (15) days after filing







23
HNZW/

--------------------------------------------------------------------------------




EXHIBIT “D”
FAIR MARKET VALUE


“Fair Market Value” means the fair market value of the Premises and/or Facility
or applicable portion thereof on a specified date as agreed to by the parties,
or failing such agreement within ten (10) days of such date, as established
pursuant the following appraisal process. Each party shall within ten (10) days
after written demand by the other party select one MAI Appraiser to participate
in the determination of Fair Market Value. For all purposes under this Lease,
the Fair Market Value shall be the fair market value of the Premises and/or
Facility or applicable portion thereof unencumbered by this Lease. Within ten
(10) days of such selection, the MAI Appraisers so selected by the parties shall
select a third (3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall
each determine the Fair Market Value of the Premises and/or Facility or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. To the extent consistent with sound appraisal practices as then
existing at the time of any such appraisal, and if requested by Landlord, such
appraisal shall be made on a basis consistent with the basis on which the
Premises and/or Facility or applicable portion thereof were appraised at the
time of their acquisition by Landlord. Tenant shall pay the fees and expenses of
any MAI Appraiser it retains pursuant to this Exhibit. Landlord shall pay the
fees and expenses of any MAI Appraiser it retains pursuant to this Exhibit. Each
party shall pay half the fees and expenses of the third MAI Appraiser selected
by the respective MAI Appraisers selected by each of the parties.


If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises and/or Facility or
applicable portion thereof in accordance with the provisions of this Exhibit and
the Fair Market Value so determined shall be binding upon the parties. If the
MAI Appraisers selected by the parties are unable to agree upon a third (3rd)
MAI Appraiser within the time period set forth in the foregoing paragraph,
either party shall have the right to apply to the presiding judge of the court
of original trial jurisdiction in the county in which the Premises and/or
Facility or applicable portion thereof are located to name the third (3rd) MAI
Appraiser. The cost of such application to the presiding judge shall be equally
shared by the parties.


Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises
and/or Facility or applicable portion thereof. If a majority are unable to
determine the fair market value at such meeting, the three (3) appraisals shall
be added together and their total divided by three (3). The resulting quotient
shall be the Fair Market Value. If, however, either or both of the low appraisal
or the high appraisal are more than ten percent (10%) lower or higher than the
middle appraisal, any such lower or higher appraisal shall be disregarded. If
only one (1) appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be such Fair Market Value. If both the lower appraisal and higher
appraisal are disregarded as provided herein, the middle appraisal shall be such
Fair Market Value. In any event, the result of the foregoing appraisal process
shall be final and binding.


“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.




24
HNZW/